Citation Nr: 1810375	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for status post right distal radial ulnar joint dislocation with triangular fibrocartilage complex tear.

2.  Entitlement to a disability rating greater than 10 percent prior to August 20, 2014 and greater than 50 percent beginning August 20, 2014 for bilateral pes planus.

3.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected pes planus.

4.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to service-connected pes planus.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

6.  Entitlement to service connection for a right shoulder and neck disorder, status post compound nevus excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1993 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Specifically, the July 2009 rating decision, in part, granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective April 17, 2009 and increased the Veteran's disability ratings for the right wrist and pes planus from noncompensable to 10 percent disabling, each effective April 17, 2009.  The October 2009 rating decision, in part, denied service connection for low back, bilateral leg, and right shoulder/neck disorders.  

Subsequently, by rating decision dated in July 2015, the RO increased the Veteran's disability rating for bilateral pes planus from 10 percent to 50 percent disabling effective August 20, 2014 (the date of the most recent VA examination).  Because the higher rating for the bilateral pes planus did not constitute a full grant of the benefit sought as a higher rating is still possible, both before and after August 20, 2014, and the Veteran has not indicated he is satisfied or content with the rating assigned, the granting of the higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).   

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in April 2017.  A transcript of this proceeding has been associated with the claims file.  

The issues of entitlement to an increased rating for the Veteran's right wrist disability and entitlement to service connection for low back and bilateral leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, during the April 2017 Board hearing, the Veteran withdrew his appeal concerning the issues regarding an increased rating for bilateral hearing loss and service connection for a right shoulder/neck disorder.

2.  Resolving all reasonable doubt in the Veteran's favor, throughout the entire appeal period, the Veteran's bilateral pes planus has manifested by tenderness and pain on the plantar surfaces of the feet, inward bowing and spasm of the Achilles tendon, and painful manipulation, with only some improvement while using orthotics.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues regarding an increased rating for bilateral hearing loss and service connection for a right shoulder/neck disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for a disability rating of 50 percent, and no higher, for bilateral pes planus have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2017 Board hearing, the Veteran indicated that he wished to withdraw his appeal concerning the issues regarding an increased rating for bilateral hearing loss and service connection for a right shoulder/neck disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed.

II. Increased Rating Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a , DC 5276, acquired flatfoot.  Under DC 5276, mild flat foot, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable evaluation.  Moderate flat foot; with weight-bearing line over or medial to great toe, in ward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilaterally or unilaterally warrants a 10 percent evaluation.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent evaluation if it is unilateral and a 30 percent evaluation if it is bilateral. 38 C.F.R. § 4.71a, DC 5276.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation if it is unilateral and a 50 percent evaluation if it is bilateral.  Id. 

Also relevant in this decision is 38 C.F.R. § 4.71a , DC 5284, foot injuries.  Under DC 5284, a 10 percent rating contemplates moderate impairment, a 20 percent contemplates moderately severe impairment, and a 30 percent rating contemplates severe impairment.  With actual loss of the use of the foot, a 40 percent rating is applicable.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Evidence relevant to the severity of the Veteran's bilateral pes planus includes VA examination reports dated in June 2009 and August 2014.  During the June 2009 VA examination, the Veteran reported experiencing significant pain in his feet where the arch is supposed to be.  The pain occurs constantly and travels toward the leg resulting in a burning sensation in the bottom of the feet and aching pain at the shins with a cramping pain.  The severity of the pain was described as an 8 out of 10 with physical activities.  The pain was exacerbated by physical activities and relieved by rest.  The Veteran used over-the-counter pain medication.  At rest, there was pain and weakness and, on standing, there was increasing pain, swelling, and fatigue.  On physical examination, there was painful motion in both feet and toes.  On palpation, the feet were painful on the palmar surface on both feet.  Tenderness occurred at the arch in both feet.  Pes planus was present but hammertoes, hallux valgus, and hallux rigidus were absent.  

During the August 2014 VA examination, the examiner noted diagnoses of pes planus, metatarsalgia, hallux valgus, and hallux rigidus.  The Veteran reported experiencing both pain and flare-ups in his feet but denied having any functional loss or functional impairment of the feet.  With regard to the Veteran's pes planus, the Veteran reported experiencing pain on use and manipulation of the feet.  There was also swelling on use.  The examiner noted that there were characteristic calluses on both feet.  It was also noted that arch supports, built-up shoes, and orthotics had not relieved the Veteran's symptoms.  The examiner noted that the Veteran had extreme tenderness of plantar surfaces on one or both feet.  There was also decreased longitudinal arch height of one or both feet on weight-bearing.  There was objective evidence of marked deformity and marked pronation of both feet.  It was noted that, for both feet, the weight-bearing line fell over or medial to the great toe and that this was due to the pes planus and not another foot condition.  It was noted that the Veteran had inward bowing of the Achilles tendon as well as marked inward displacement and severe spasm of the Achilles tendon for both feet.  The Veteran denied any surgical procedures.  With regard to contributing factors of the disability, the examiner noted that there was less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute movements smoothly, pain on movement, pain on weight-bearing, pain on non weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  It was noted that there was pain, weakness, fatigability, or incoordination that significantly limited the functional ability of the Veteran's feet during flare-ups or when the foot is used repeatedly over a period of time.  There were no other pertinent physical findings and the Veteran denied using an assistive device.        

Also of record are VA treatment records dated through January 2016 and private treatment records dated through April 2015.  Significantly, an August 2009 VA treatment record notes an impression of "severe pes planus" and indicates that the Veteran was unable to tolerate his current orthotics.  Also, a December 2011 private treatment record shows complaints of severe foot pain which had not been relieved with custom orthotics and indicated that the Veteran's alignment was "pronated."  
Furthermore, during the April 2017 Board hearing, the Veteran testified that the severity of his bilateral pes planus had remained at the same level during the appeal period, both before and after August 20, 2014.  

Based upon the evidence of record, the Board finds that the Veteran's disability picture for the Veteran's bilateral pes planus has more closely approximated the criteria for a 50 percent evaluation during the entire appeal period.  As above, during the June 2009 VA examination, it was noted that there was tenderness at the arch in both feet.  Also, the August 2009 VA treatment records note an impression of "severe pes planus" and indicate that the Veteran was unable to tolerate his current orthotics.  Also, a December 2011 private treatment record shows complaints of severe foot pain which had not been relieved with custom orthotics and indicates that the Veteran's alignment was "pronated."  Furthermore, the Veteran testified in April 2017 that the severity of his bilateral pes planus had remained at the same level during the appeal period, both before and after August 20, 2014.  These symptoms approximate the criteria for a 50 percent evaluation under DC 5276.  38 C.F.R. § 4.71a.  Although the evidence is not conclusive that the Veteran has met the criteria for a 50 percent disability rating for the entirety of this appeal, he is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  In this case, the Board finds that a 50 percent evaluation is warranted for bilateral pes planus.  38 C.F.R. § 4.7.

As for the potential for an even higher rating, the Board notes that a 50 percent is the highest rating possible under DC 5276, the rating criteria for pes planus.  DC 5284 has a maximum disability rating of 30 percent for each foot when there is evidence of "severe" injury to the foot.  As such, the Board will consider the applicability of DC 5284, and if applicable, whether the Veteran could obtain a rating for each foot, rendering a higher overall rating for his service-connected bilateral foot disorder.  See 38 C.F.R. § 4.26.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board must consider whether DC 5284 is "more appropriate" than DC 5276.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . ." ) [quoting Busic v. United States, 446 U.S. 398, 406   (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

In this case, while the Veteran has recently been diagnosed with metatarsalgia, hallux valgus, and hallux rigidus, service connection is not in effect for such disabilities.  With regard to the increased rating claim before the Board specific to bilateral pes planus, DC 5276 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (pes planus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  Significantly, the Board find finds that the less specific and more general rating code, DC 5284, pertains to "foot injuries."  Notably, the Veteran's bilateral pes planus is not the result of a foot injury.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  

The Board has also considered the Veteran's statements that his bilateral pes planus is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the bilateral pes planus warrants no more than a 50 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
ORDER

The appeal concerning the issues regarding an increased rating for bilateral hearing loss and service connection for a right shoulder/neck disorder is dismissed.

A disability rating of 50 percent, and no higher, for bilateral pes planus is granted.


REMAND

With regard to the right wrist issue, the Board notes that this disability is currently rated under DC 5211.  Pursuant to DC 5211, a 20 percent rating is warranted when there is nonunion in the lower half of the ulna; a 30 percent rating is warranted without loss of bone substance or deformity in the ulna; and a 40 percent rating is warranted for nonunion in the upper half, with false movement and loss of bone substance (1 inch or more) and marked deformity in the ulna.  38 C.F.R. § 4.71a, Diagnostic Code 5211.

During the April 2017 Board hearing, the Veteran testified that his right arm was 1/2 an inch shorter following an April 2013 surgery.  Similarly, a November 2013 private treatment record noted May 2013 X-rays of the right arm showing "ulnar shortening."  

The Veteran was most recently afforded a VA examination in August 2014.  Significantly, this examination report shows that the Veteran has required three surgeries to correct his right wrist disability and that each of these attempts had failed.  While the August 2014 VA examination report notes the loss of motion in the right wrist, it does not address the factors for a higher rating under DC 5211, specifically whether there is loss of bone substance (1 inch or more) or any other deformity of the ulna.  As such, another VA examination is warranted to resolve this matter.

Also, while the August 2014 VA examination shows range of motion findings for both wrists, it does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  Since this examination, a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the August 2014 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

With regard to the low back and bilateral leg issues, private treatment records dated as early as December 2011 show that the Veteran has an L5-S1 disc protrusion with L5-S1 sciatica.  The Veteran contends that these disabilities are the result of his service-connected bilateral pes planus.  A December 2011 private treatment record from Dr. G.B. notes an assessment of "painful pes plano valgus semirigid both feet with lower extremity weakness."  Dr. G.B. also noted that while the Veteran's foot deformities can cause lower extremity pain, sciatica can lead to lower extremity pain too.  The Veteran has not yet been provided a VA examination of the low back and/or bilateral legs.  As there is a possibility that the Veteran's current low back/bilateral leg disorders may be associated with his service-connected bilateral pes planus, a VA examination as to these issues is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a review of the claims file includes VA treatment records dated through January 2016 and private treatment records dated through April 2015.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include VA records dated from January 2016 to the present, should be obtained for consideration in the Veteran's appeal.
 
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his claimed disabilities.  Request that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All adequately identified records should be obtained, to include VA treatment records dated since January 2016.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to take.  

2. Schedule the Veteran for a new examination of his right wrist to determine the current severity of his status post right distal radial ulnar joint dislocation with triangular fibrocartilage complex tear.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both wrists in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner should consider a November 2013 private treatment record noting a May 2013 X-ray of the right arm showing "ulnar shortening," and answer the following questions: 

* Does the Veteran experience nonunion in the lower half of the ulna?

* Does the Veteran experience nonunion in the upper half of the ulna, without loss of bone substance or deformity in the ulna?

* Does the Veteran experience nonunion in the upper half, with false movement and loss of bone substance (1 inch or more) and marked deformity in the ulna?

A complete rationale for any opinions expressed should be provided.

3. Schedule the Veteran for a VA examination to determine whether the Veteran has a low back/bilateral leg disorder and, if so, whether such disorder(s) is/are related to the Veteran's military service and/or his service-connected bilateral pes planus.  Access to the electronic claims file should be made available to the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should identify all low back/bilateral leg disorders found, to include the December 2011 diagnosis of L5-S1 sciatica and the August 2012 magnetic resonance imaging findings of L5-S1 disc protrusion.

The examiner should then opine as to whether each disorder found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

Next, the examiner should opine whether each low back/bilateral leg disorder at least as likely as not was caused by or related to his service-connected bilateral pes planus, to include any resultant abnormal gait or weightbearing due to such disabilities. 

Finally, the examiner should also state whether the Veteran's service-connected bilateral pes planus has aggravated (i.e., worsened beyond the normal progression of that disease) any low back/bilateral leg disorder, again to include any resultant abnormal gait or weightbearing due to such disability, as noted above.

A complete rationale for the opinions expressed should be provided.

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


